NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT


CHELSEA OAKS MANAGEMENT                  )
COMPANY, INC., and                       )
CHELSEA OAKS LEASING, LLC,               )
                                         )
              Appellants,                )
                                         )
v.                                       )            Case No. 2D18-3318
                                         )
CHELSEA OAKS TOWNHOMES                   )
HOMEOWNERS ASSOCIATION,                  )
INC., CHARLES BERLINER,                  )
JEFF KEITH, ROBERT PAZ,                  )
APRIL WILLIAMS, and                      )
MARK WINCHESTER.                         )
                                         )
              Appellees.                 )
                                         )

Opinion filed February 20, 2019.

Appeal from the Circuit Court for
Polk County; Catherine L. Combee,
Judge.

Mark N. Miller, Kristie Hatcher-Bolin,
and Matthew D. Jones, of
GrayRobinson, P.A., Lakeland,
for Appellants.

Wayne M. Alder, of FisherBroyles,
P.A., Pompano Beach, and Daniel
Pilka of Daniel Pilka, P.A., Brandon,
for Appellees.
PER CURIAM.


           Affirmed.


NORTHCUTT, LUCAS, and ATKINSON, JJ., Concur.




                                  -2-